Case 1:19-cr-03113-JB Document 268 Filed 08/21/20 Page 1 of1

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

Plaintiff,
VS. Cause No. 19-CR-3113-JB
ROBERT PADILLA,
Defendant.

ORDER GRANTING MOTION TO EXTEND TIME TO FILE

THIS MATTER having come before the Court upon the Government’s Motion to
Extend Time to File Responses to Defendant Robert Padilla’s Discovery Motions until August
20, 2020 (Doc. 260), and the Court having considered the reasons set forth in the motion and
being otherwise fully advised, FINDS: the motion is well taken and should be GRANTED.

IT ES ORDERED that the United States’ Motion to Extend Time to File Responses to
the defendant Robert Padiila’s Discovery Motions (Docs. 240, 241 and 242) until August 20,
2020, is hereby granted.

 

 

 
